Exhibit 26(r) Powers of Attorney POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Brenda K. Clancy, a Director, Chairman of the Board, Chief Executive Officer and President of Transamerica Premier Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorney-in-fact, may do or cause to be done by virtue hereof. Separate Account Name SEC 1940 File Number Product Name SEC 1933 File Number WRL Series Life Account 811-4420 WRL ForLife 333-199061 WRL Series Life Account 811-4420 Transamerica Xcelerator Exec 333-199054 WRL Series Life Account 811-4420 WRL Xcelerator & Xcelerator Focus 333-199062 WRL Series Life Account 811-4420 Transamerica Freedom Elite Builder II 333-199047 WRL Series Life Account 811-4420 WRL Freedom Elite Builder 333-199055 WRL Series Life Account 811-4420 Transamerica Associate Freedom Elite Builder 333-199059 WRL Series Life Account 811-4420 WRL Freedom Elite 333-199063 WRL Series Life Account 811-4420 WRL Freedom Wealth Protector 333-199056 WRL Series Life Account 811-4420 WRL Freedom Equity Protector 333-199058 WRL Series Life Account 811-4420 WRL Financial Freedom Builder 333-199057 WRL Series Life Account 811-4420 WRL Freedom Elite Advisor 333-199060 WRL Series Life Account 811-4420 WRL Freedom SP Plus 333-199067 WRL Series Life Account 811-4420 The Equity Protector 333-199068 WRL Series Life Account G 811-21929 WRL BeneFactor 333-199066 WRL Series Life Account G 811-21929 Transamerica Freedom Asset Advisor 333-199064 WRL Series Life Account G 811-21929 WRL Evolution 333-199065 IN WITNESS WHEREOF, I have hereunto set my hand this18th day of March, 2015. /s/ Brenda K. Clancy Brenda K. Clancy, Director, Chairman of the Board, Chief Executive Officer and President POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Mark W. Mullin, a Director of Transamerica Premier Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorney-in-fact, may do or cause to be done by virtue hereof. Separate Account Name SEC 1940 File Number Product Name SEC 1933 File Number WRL Series Life Account 811-4420 WRL ForLife 333-199061 WRL Series Life Account 811-4420 Transamerica Xcelerator Exec 333-199054 WRL Series Life Account 811-4420 WRL Xcelerator & Xcelerator Focus 333-199062 WRL Series Life Account 811-4420 Transamerica Freedom Elite Builder II 333-199047 WRL Series Life Account 811-4420 WRL Freedom Elite Builder 333-199055 WRL Series Life Account 811-4420 Transamerica Associate Freedom Elite Builder 333-199059 WRL Series Life Account 811-4420 WRL Freedom Elite 333-199063 WRL Series Life Account 811-4420 WRL Freedom Wealth Protector 333-199056 WRL Series Life Account 811-4420 WRL Freedom Equity Protector 333-199058 WRL Series Life Account 811-4420 WRL Financial Freedom Builder 333-199057 WRL Series Life Account 811-4420 WRL Freedom Elite Advisor 333-199060 WRL Series Life Account 811-4420 WRL Freedom SP Plus 333-199067 WRL Series Life Account 811-4420 The Equity Protector 333-199068 WRL Series Life Account G 811-21929 WRL BeneFactor 333-199066 WRL Series Life Account G 811-21929 Transamerica Freedom Asset Advisor 333-199064 WRL Series Life Account G 811-21929 WRL Evolution 333-199065 IN WITNESS WHEREOF, I have hereunto set my hand this18th day of March, 2015. /s/ Mark W. Mullin Mark W. Mullin, Director POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Robert J. Kontz, a Director and Vice President of Transamerica Premier Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorney-in-fact, may do or cause to be done by virtue hereof. Separate Account Name SEC 1940 File Number Product Name SEC 1933 File Number WRL Series Life Account 811-4420 WRL ForLife 333-199061 WRL Series Life Account 811-4420 Transamerica Xcelerator Exec 333-199054 WRL Series Life Account 811-4420 WRL Xcelerator & Xcelerator Focus 333-199062 WRL Series Life Account 811-4420 Transamerica Freedom Elite Builder II 333-199047 WRL Series Life Account 811-4420 WRL Freedom Elite Builder 333-199055 WRL Series Life Account 811-4420 Transamerica Associate Freedom Elite Builder 333-199059 WRL Series Life Account 811-4420 WRL Freedom Elite 333-199063 WRL Series Life Account 811-4420 WRL Freedom Wealth Protector 333-199056 WRL Series Life Account 811-4420 WRL Freedom Equity Protector 333-199058 WRL Series Life Account 811-4420 WRL Financial Freedom Builder 333-199057 WRL Series Life Account 811-4420 WRL Freedom Elite Advisor 333-199060 WRL Series Life Account 811-4420 WRL Freedom SP Plus 333-199067 WRL Series Life Account 811-4420 The Equity Protector 333-199068 WRL Series Life Account G 811-21929 WRL BeneFactor 333-199066 WRL Series Life Account G 811-21929 Transamerica Freedom Asset Advisor 333-199064 WRL Series Life Account G 811-21929 WRL Evolution 333-199065 IN WITNESS WHEREOF, I have hereunto set my hand this18th day of March, 2015. /s/ Robert J. Kontz Robert J. Kontz, Director and Vice President POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Eric J. Martin, Senior Vice President and Corporate Controller of Transamerica Premier Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorney-in-fact, may do or cause to be done by virtue hereof. Separate Account Name SEC 1940 File Number Product Name SEC 1933 File Number WRL Series Life Account 811-4420 WRL ForLife 333-199061 WRL Series Life Account 811-4420 Transamerica Xcelerator Exec 333-199054 WRL Series Life Account 811-4420 WRL Xcelerator & Xcelerator Focus 333-199062 WRL Series Life Account 811-4420 Transamerica Freedom Elite Builder II 333-199047 WRL Series Life Account 811-4420 WRL Freedom Elite Builder 333-199055 WRL Series Life Account 811-4420 Transamerica Associate Freedom Elite Builder 333-199059 WRL Series Life Account 811-4420 WRL Freedom Elite 333-199063 WRL Series Life Account 811-4420 WRL Freedom Wealth Protector 333-199056 WRL Series Life Account 811-4420 WRL Freedom Equity Protector 333-199058 WRL Series Life Account 811-4420 WRL Financial Freedom Builder 333-199057 WRL Series Life Account 811-4420 WRL Freedom Elite Advisor 333-199060 WRL Series Life Account 811-4420 WRL Freedom SP Plus 333-199067 WRL Series Life Account 811-4420 The Equity Protector 333-199068 WRL Series Life Account G 811-21929 WRL BeneFactor 333-199066 WRL Series Life Account G 811-21929 Transamerica Freedom Asset Advisor 333-199064 WRL Series Life Account G 811-21929 WRL Evolution 333-199065 IN WITNESS WHEREOF, I have hereunto set my hand this18th day of March, 2015. /s/ Eric J. Martin Eric J. Martin, Senior Vice President and Corporate Controller POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Jason Orlandi, a Director, Senior Vice President, Secretary and General Counsel of Transamerica Premier Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorney-in-fact, may do or cause to be done by virtue hereof. Separate Account Name SEC 1940 File Number Product Name SEC 1933 File Number WRL Series Life Account 811-4420 WRL ForLife 333-199061 WRL Series Life Account 811-4420 Transamerica Xcelerator Exec 333-199054 WRL Series Life Account 811-4420 WRL Xcelerator & Xcelerator Focus 333-199062 WRL Series Life Account 811-4420 Transamerica Freedom Elite Builder II 333-199047 WRL Series Life Account 811-4420 WRL Freedom Elite Builder 333-199055 WRL Series Life Account 811-4420 Transamerica Associate Freedom Elite Builder 333-199059 WRL Series Life Account 811-4420 WRL Freedom Elite 333-199063 WRL Series Life Account 811-4420 WRL Freedom Wealth Protector 333-199056 WRL Series Life Account 811-4420 WRL Freedom Equity Protector 333-199058 WRL Series Life Account 811-4420 WRL Financial Freedom Builder 333-199057 WRL Series Life Account 811-4420 WRL Freedom Elite Advisor 333-199060 WRL Series Life Account 811-4420 WRL Freedom SP Plus 333-199067 WRL Series Life Account 811-4420 The Equity Protector 333-199068 WRL Series Life Account G 811-21929 WRL BeneFactor 333-199066 WRL Series Life Account G 811-21929 Transamerica Freedom Asset Advisor 333-199064 WRL Series Life Account G 811-21929 WRL Evolution 333-199065 IN WITNESS WHEREOF, I have hereunto set my hand this18th day of March, 2015. /s/ Jason Orlandi Jason Orlandi, Director, Senior Vice President, Secretary and General Counsel POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Scott W. Ham, a Director and Division President – Life & Protection of Transamerica Premier Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorney-in-fact, may do or cause to be done by virtue hereof. Separate Account Name SEC 1940 File Number Product Name SEC 1933 File Number WRL Series Life Account 811-4420 WRL ForLife 333-199061 WRL Series Life Account 811-4420 Transamerica Xcelerator Exec 333-199054 WRL Series Life Account 811-4420 WRL Xcelerator & Xcelerator Focus 333-199062 WRL Series Life Account 811-4420 Transamerica Freedom Elite Builder II 333-199047 WRL Series Life Account 811-4420 WRL Freedom Elite Builder 333-199055 WRL Series Life Account 811-4420 Transamerica Associate Freedom Elite Builder 333-199059 WRL Series Life Account 811-4420 WRL Freedom Elite 333-199063 WRL Series Life Account 811-4420 WRL Freedom Wealth Protector 333-199056 WRL Series Life Account 811-4420 WRL Freedom Equity Protector 333-199058 WRL Series Life Account 811-4420 WRL Financial Freedom Builder 333-199057 WRL Series Life Account 811-4420 WRL Freedom Elite Advisor 333-199060 WRL Series Life Account 811-4420 WRL Freedom SP Plus 333-199067 WRL Series Life Account 811-4420 The Equity Protector 333-199068 WRL Series Life Account G 811-21929 WRL BeneFactor 333-199066 WRL Series Life Account G 811-21929 Transamerica Freedom Asset Advisor 333-199064 WRL Series Life Account G 811-21929 WRL Evolution 333-199065 IN WITNESS WHEREOF, I have hereunto set my hand this18th day of March, 2015. /s/ Scott W.Ham Scott W. Ham, Director and Division President – Life & Protection POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, C. Michiel van Katwijk, a Director, Chief Financial Officer, Senior Vice President and Treasurer of Transamerica Premier Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorney-in-fact, may do or cause to be done by virtue hereof. Separate Account Name SEC 1940 File Number Product Name SEC 1933 File Number WRL Series Life Account 811-4420 WRL ForLife 333-199061 WRL Series Life Account 811-4420 Transamerica Xcelerator Exec 333-199054 WRL Series Life Account 811-4420 WRL Xcelerator & Xcelerator Focus 333-199062 WRL Series Life Account 811-4420 Transamerica Freedom Elite Builder II 333-199047 WRL Series Life Account 811-4420 WRL Freedom Elite Builder 333-199055 WRL Series Life Account 811-4420 Transamerica Associate Freedom Elite Builder 333-199059 WRL Series Life Account 811-4420 WRL Freedom Elite 333-199063 WRL Series Life Account 811-4420 WRL Freedom Wealth Protector 333-199056 WRL Series Life Account 811-4420 WRL Freedom Equity Protector 333-199058 WRL Series Life Account 811-4420 WRL Financial Freedom Builder 333-199057 WRL Series Life Account 811-4420 WRL Freedom Elite Advisor 333-199060 WRL Series Life Account 811-4420 WRL Freedom SP Plus 333-199067 WRL Series Life Account 811-4420 The Equity Protector 333-199068 WRL Series Life Account G 811-21929 WRL BeneFactor 333-199066 WRL Series Life Account G 811-21929 Transamerica Freedom Asset Advisor 333-199064 WRL Series Life Account G 811-21929 WRL Evolution 333-199065 IN WITNESS WHEREOF, I have hereunto set my hand this 31st day of March, 2015. /s/Michiel van Katwijk C. Michiel van Katwijk, Director, Chief Financial Officer, Senior Vice President and Treasurer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that I, Arthur C. Schneider, a Director, Senior Vice President and Chief Tax Officer of Transamerica Premier Life Insurance Company, an Iowa corporation, do hereby appoint ARTHUR D. WOODS, my true and lawful attorney-in-fact, for me and in my name, place and stead to execute and file any instrument or document to be filed as part of or in connection with or in any way related to the Registration Statements and any and all amendments thereto, filed by said Company under the Securities Act of 1933 and/or the Investment Company Act of 1940, as amended, in connection with the registration of the variable contracts listed below, and to have full power and authority to do or cause to be done in my name, place and stead each and every act and thing necessary to appropriate in order to effectuate the same, as fully to all intents and purposes I might or could do in person, hereby ratifying and confirming all that said attorney-in-fact, may do or cause to be done by virtue hereof. Separate Account Name SEC 1940 File Number Product Name SEC 1933 File Number WRL Series Life Account 811-4420 WRL ForLife 333-199061 WRL Series Life Account 811-4420 Transamerica Xcelerator Exec 333-199054 WRL Series Life Account 811-4420 WRL Xcelerator & Xcelerator Focus 333-199062 WRL Series Life Account 811-4420 Transamerica Freedom Elite Builder II 333-199047 WRL Series Life Account 811-4420 WRL Freedom Elite Builder 333-199055 WRL Series Life Account 811-4420 Transamerica Associate Freedom Elite Builder 333-199059 WRL Series Life Account 811-4420 WRL Freedom Elite 333-199063 WRL Series Life Account 811-4420 WRL Freedom Wealth Protector 333-199056 WRL Series Life Account 811-4420 WRL Freedom Equity Protector 333-199058 WRL Series Life Account 811-4420 WRL Financial Freedom Builder 333-199057 WRL Series Life Account 811-4420 WRL Freedom Elite Advisor 333-199060 WRL Series Life Account 811-4420 WRL Freedom SP Plus 333-199067 WRL Series Life Account 811-4420 The Equity Protector 333-199068 WRL Series Life Account G 811-21929 WRL BeneFactor 333-199066 WRL Series Life Account G 811-21929 Transamerica Freedom Asset Advisor 333-199064 WRL Series Life Account G 811-21929 WRL Evolution 333-199065 IN WITNESS WHEREOF, I have hereunto set my hand this 31st day of March, 2015. /s/Arthur C. Schneider Arthur C. Schneider, Director, Senior Vice President and Chief Tax Officer
